Citation Nr: 0827035	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  05-20 429	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for a left shoulder 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Moore, Law Clerk




INTRODUCTION

The appellant served on active duty for training from August 
1978 to October 1978 and, in relevant part, was on inactive 
duty for training on July 10, 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied the benefits sought on 
appeal.  In June 2007, the Board remanded the case for 
additional development.

The issue of entitlement to service connection for a right 
shoulder disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if additional action is required on his part.


FINDING OF FACT

The appellant does not have a left shoulder disorder that is 
attributable to his inactive duty training.


CONCLUSION OF LAW

A left shoulder disorder was not incurred in or aggravated 
during inactive duty training.  38 U.S.C.A. §§ 101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.6, 3.102, 3.159, 
3.303, 3.304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

With respect to the claim of service connection for a right 
shoulder disorder, the Board has considered the Veterans 
Claims Assistance Act of 2000 (VCAA), which imposes a duty on 
VA to notify and assist appellants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
appellant and his/her representative, if applicable, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the appellant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the appellant is expected to provide; and 
(4) must ask the appellant to provide any evidence in his/her 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).   The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.   The 
amendments, among other things, removed the notice provision 
requiring VA to request the appellant to provide any evidence 
in the appellant's possession that pertains to the claim.   
See 38 C.F.R. § 3.159(b)(1).)

The Board finds that the VCAA duty to notify was satisfied by 
a letter sent to the appellant in December 2003.  The letter 
addressed all four notice elements and was sent prior to the 
initial unfavorable decision by the AOJ.  Additionally, 
subsequent notice letters were sent to the appellant in 
February 2006 and June 2007.  Consequently, a remand for 
further notification is not necessary.

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims held that, upon receipt of an 
application for a service-connection claim, VA is required to 
review the evidence presented with the claim and to provide 
the appellant with notice of what evidence not previously 
provided will help substantiate his/her claim.  19 Vet. App. 
473 (2006); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Specifically, VA must notify the appellant of what is 
required to establish service connection and that a 
disability rating and effective date for the award of 
benefits will be assigned if service connection is awarded.  
Here, the appellant was provided this notice in a June 2007 
letter, pursuant to the Board's June 2007 remand order.  
Because the claim was re-adjudicated in March 2008, any 
deficiency in notice under Dingess has been cured.

Under the VCAA, VA also has a duty to assist the appellant in 
the development of a claim.  This includes assisting the 
appellant in procuring service treatment records and other 
relevant treatment records and providing a VA examination 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Here, VA obtained the appellant's service treatment records.  
Pursuant to the Board's remand, the appellant was requested 
to identify any treatment providers who had treated him for a 
left shoulder disorder.  He did not identify any such 
treatment providers.  Additionally, the appellant was 
afforded VA examinations in March 2004 and March 2008.  No 
further examination is necessary in order to decide the left 
shoulder claim.  The Board, therefore, finds that the VCAA 
duty to assist has also been satisfied.

II. Analysis 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, 
that an injury or disease occurred in service is not enough; 
there must also be a chronic disability resulting from that 
injury or disease.  If there is no showing of the chronic 
disability during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2007).  Service 
connection may also be granted for any injury or disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease or 
injury was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that service connection may be granted for 
disability resulting from injuries incurred or aggravated 
during a period of inactive duty training, but not disability 
resulting from diseases during such periods.  38 U.S.C.A. 
§ 101(23), (24) (West 2002); 38 C.F.R. § 3.6(d) (2007); 
Brooks v. Brown, 5 Vet.  App. 484, 485 (1993) (discussing 
38 U.S.C.A. §§ 101(24), 1131) (stating that the law "permits 
service connection for persons on inactive duty [training] 
only for injuries, not diseases, incurred or aggravated in 
line of duty").

The appellant claims that he has a left shoulder disorder and 
that it is the result of an injury that occurred during 
inactive duty training.  Specifically, he claims that he was 
involved in a motor vehicle accident in July 1984 and that he 
has had continuous pain and symptoms since the incident.  The 
appellant believes that his in-service motor vehicle accident 
is the cause of any current left shoulder disorder.  
Therefore, he believes that service connection is warranted.

The appellant's personnel records contain sworn statements 
and treatment records related to the July 1984 motor vehicle 
accident.  Specifically, the record includes sworn statements 
from the appellant and his senior NCO, J.P.S., dated 
August 1984.  The appellant's contemporaneous statement 
states only that his right arm hurt following the accident.  
There was no reference to pain or injury to the left 
shoulder.  Similarly, J.P.S.'s contemporaneous statement 
noted the appellant's complaints regarding his right elbow.  
Again, no complaints regarding the left shoulder were noted.  
Additionally, the treatment records and medical examination 
report only reference an injury to the right arm.  Further, 
the appellant's April 1987 periodic medical examination was 
normal for the left shoulder.  Therefore, the Board finds 
that the evidence does that establish that there was an in-
service injury to the left shoulder.

Post-service treatment records do not show that the appellant 
has a current disability of the left shoulder.  In his March 
2004 VA examination, the appellant reported no pain in his 
left shoulder and the examiner noted that he had a full range 
of motion for his left shoulder.  Although a diagnosis of 
residual soft tissue injury with pain was made with regard to 
the shoulders, no findings or diagnoses specific to the left 
shoulder were made.  The x-rays were negative for the left 
shoulder at that time.  Although the March 2004 examiner 
stated that the appellant's shoulder disability was related 
to his in-service motor vehicle accident, the opinion has 
been found inadequate because the examiner stated that he had 
no rationale for his opinion.  Additionally, there is no 
indication that the examiner was referring to the left 
shoulder specifically.  The appellant also submitted 
statements from three fellow servicemembers in June 2004.  
These statements, however, only reference the appellant's 
complaints regarding his right arm and do not reference any 
complaints regarding the left shoulder.

Additionally, the appellant submitted private treatment 
records.  These reports were not on any letterhead nor signed 
by a treating professional.  However, the appellant contends 
that these are records of his chiropractic treatment.  It is 
notable that they do not reference any treatment for the left 
shoulder.  The appellant also submitted a statement from a 
chiropractor, S.D.H., which reported treatment for the right 
shoulder, but did not note any treatment for the left 
shoulder.  Further, in his March 2008 VA examination, the 
appellant had full range of motion and reported no pain in 
his left shoulder.  The physical examination was normal and 
x-rays were negative for the left shoulder at that time.  
Significantly, the appellant also told the VA examiner that 
he currently had no left shoulder problem and that it was 
completely resolved.  The Board, therefore, finds that the 
appellant does not have a current left shoulder disorder.

In order to substantiate a claim for service connection, the 
appellant must first have a diagnosed disability.  See 
Gilpin v.  Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service 
connection may not be granted unless a current disability 
exists); Brammer v.  Derwinski, 3 Vet.  App. 223, 225 (1992).  
In the absence of a diagnosed left shoulder disability, 
service connection may not be granted.  See also Degmetich v. 
 Brown, 104 F.3d 1328 (Fed. Cir. 1997).
For the foregoing reasons, the Board finds that the claim of 
service connection for a left shoulder disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001).


ORDER

Service connection for a left shoulder disorder is denied.


REMAND

The appellant also seeks service connection for a right 
shoulder disorder.  He contends that his right shoulder 
disorder is the result of his in-service motor vehicle 
accident.

A review of the appellant's service treatment records shows 
that the appellant was treated for a right elbow contusion 
following his in-service motor vehicle accident.  The service 
treatment records also include an August 1984 sworn statement 
from the appellant.  In the statement, the appellant asserts 
that he had braced himself with his right arm and that, after 
the motor vehicle accident, his right arm hurt.  All other 
statements related to the incident reference only the 
appellant's right elbow.

Additionally, the appellant submitted statements from three 
fellow servicemembers in June 2004.  Two of the statements, 
from R.D.S. and J.T.V., state that the appellant injured his 
right shoulder in the motor vehicle accident.  J.T.V. further 
attests to the appellant making several complaints about his 
right shoulder since the injury.

The appellant was afforded a VA examination in relation to 
the claim in March 2004.  At that time, the VA examiner found 
that the appellant had full range of motion with pain and 
tenderness upon palpation of the rotator cuff.  The 
March 2004 examiner provided a diagnosis of residual soft 
tissue injury with pain and related to the appellant's in-
service motor vehicle accident.  The examiner, however, did 
not provide any rationale for his opinion.

Additionally, in May 2006, the appellant submitted a 
statement from a chiropractor, S.D.H., indicating on-going 
treatment for his right shoulder.  The statement, however, 
did not provide any diagnosis or opinion regarding any 
relationship between the right shoulder disorder and the 
appellant's in-service motor vehicle accident, other than to 
list the motor vehicle accident as a part of the appellant's 
history.

In June 2007, the Board found the March 2004 examiner's 
opinion inadequate and remanded the appellant's claim for an 
additional VA examination.  The appellant was afforded a 
second VA examination in March 2008.  At that time, the 
examiner noted that the appellant reported intermittent 
burning and aching pain, as well as mild stiffness and 
weakness.  The examiner stated that the appellant had a full 
range of motion with pain in the right shoulder.  She 
diagnosed the appellant with a right shoulder condition, 
either possible rotator cuff tendonitis or possible acromial 
clavicular degenerative joint disease.  She then noted that 
she did not believe that the appellant's right shoulder 
disability was related to his in-service motor vehicle 
accident because the service treatment records only indicated 
treatment for the right elbow, not the right shoulder.  The 
March 2008 examiner, however, did not address the appellant's 
contentions of continuity of symptomatology from the time of 
the motor vehicle accident, nor did she address the 
appellant's 1984 statement that his right arm was injured.  
The examiner did not provide any explanation as to the 
possible etiology of the appellant's right shoulder 
disability, nor did she address any link between a right 
elbow injury and a right shoulder injury.

Upon review of the appellant's service treatment records and 
post-service treatment records, the Board finds that the 
present medical evidence is insufficient to make a final 
decision and that an additional medical examination will be 
necessary to further evaluate the claim.  38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); 
McLendon v. Nicholson, 20 Vet. App.79 (2006).

Although the appellant was examined by a VA examiner in March 
2008, the Board finds the examiner's opinion to be 
inadequate.  Specifically, the March 2008 examiner failed to 
address or provide a possible cause for the reportedly 
continuous symptoms that the appellant has experienced from 
the time of service, as evidenced by his own statements and 
corroborating statements from fellow servicemembers.  
Additionally, she failed to address the possible effects on 
the shoulder of bracing his body with his arm in a roll-over 
motor vehicle accident, as asserted by the appellant in his 
August 1984 sworn statement.  Further, the only rationale 
that the March 2008 examiner provided was that the appellant 
was never evaluated or treated for a right shoulder 
condition.  The Board finds this rationale and opinion to be 
insufficient.  Thus, the appellant is entitled to an 
additional VA medical examination and opinion so that the 
claim can be adequately evaluated. 

Accordingly, the issue is REMANDED for the following actions:

1.  Give the appellant another opportunity 
to provide the names and addresses of all 
medical care providers who treated him for 
any right shoulder disorder since 
April 2006.  If the appellant provides any 
additional information, the RO/AMC should 
obtain those records, obtaining a release 
from the appellant as necessary.

2.  Arrange for a VA examiner with 
appropriate expertise to examine the 
appellant and review the medical evidence 
of record.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination.  The 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that 
any diagnosed right shoulder disorder was 
incurred in or aggravated by his in-
service motor vehicle accident.  All 
appropriate tests and studies should be 
performed and all clinical findings should 
be reported in detail.

The examiner should provide a complete 
rationale for his/her opinion, including 
reference to pertinent medical principles 
and an explanation of the nature of the 
disorder involved and what is known about 
its causes.  The examiner should address 
the appellant's statements of continuous 
symptoms from the time of the incident and 
what effects bracing himself with his 
right arm in a roll-over motor vehicle 
accident may have on his right shoulder.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service connection 
for a right shoulder disorder.  If the 
benefit sought is not granted, furnish the 
appellant and his representative with a 
supplemental statement of the case and 
afford them an opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


